     Case 2:21-cv-00337-JAD-EJY Document 18 Filed 04/21/21 Page 1 of 2



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     MARY E. DANIELS,                    )              Case No. 2:21-cv-00337-JAD-EJY
10                                       )
                                         )
11                        Plaintiff,     )
                                         )
12   vs.                                 )              JOINT MOTION FOR EXTENSION OF
                                         )              TIME FOR DEFENDANT EQUIFAX
13                                       )              INFORMATION SERVICES LLC TO
     EEQUIFAX INFORMATION SERVICES       )
     LLC; ALLY FINANCIAL INC.; BROKER                   FILE ANSWER
14                                       )
     SOLUTIONS INC. DBA NEW AMERICAN )
                                         )              SECOND REQUEST
15   FUNDING; NATIONAL CONSUMER
                                         )
     TELECOM & UTILITIES EXCHANGE, INC.; )
16   and VERIZON COMMUNICATIONS INC., )
                                         )
17                                       )
                          Defendants.
                                         )
18

19          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
20   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
21   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
22   to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer, move
23   or otherwise respond to the Complaint in this action is extended from April 21, 2021 through and
24   including May 21, 2021. The request is made by Equifax in order to allow the parties additional
25   ...
26   ...
27   ...
28   ...
     Case 2:21-cv-00337-JAD-EJY Document 18 Filed 04/21/21 Page 2 of 2



 1   time to engage in settlement discussion. This stipulation is filed in good faith and not intended to

 2   cause delay.

 3          Respectfully submitted, this 21st day of April, 2021.

 4   CLARK HILL PLLC                                      Services LLC
                                                          No opposition
 5   By: /s/Jeremy J. Thompson
     Jeremy J. Thompson                                    /s/Michael Kind
 6   Nevada Bar No. 12503                                 Michael Kind, Esq.
 7   3800 Howard Hughes Pkwy,                             Nevada Bar No. 13903
     Suite 500                                            KIND LAW
 8   Las Vegas, NV 89169                                  8860 South Maryland Parkway, Suite 106
     Tel: (702) 862-8300                                  Las Vegas, NV 89123
 9   Fax: (702) 862-8400                                  Phone: (702) 337-2322
     Email: jthompson@clarkhill.com                       Fax: (702) 329-5881
10
                                                          Email: mk@kindlaw.com
11   Attorney for Defendant Equifax Information
                                                          George Haines, Esq.
12                                                        Nevada Bar No. 9411
                                                          Gerardo Avalos, Esq.
13
                                                          Nevada Bar No. 15171
14                                                        HAINES & KRIEGER, LLC
                                                          8985 S. Eastern Ave., Suite 350
15                                                        Henderson, NV 89123
                                                          Phone: (702) 880-5554
16                                                        Fax: (702) 385-5518
17
                                                          Attorneys for Plaintiff
18

19
     IT IS SO ORDERED:
20

21
     __________________________
22   United States Magistrate Judge

23           April 21, 2021
     DATED: __________________
24

25

26

27

28

                                                    -2-
